Title: To Thomas Jefferson from Samuel Henley, 18 August 1803
From: Henley, Samuel
To: Jefferson, Thomas


          
            
              Sir
            
            Marys Ville August 18th 1803
          
          I am inspired by God; Almighty; I am now at Mr William Burks;—in Marys Ville; I am taking a large quantity of Arsneck daily. it is in your power to releve me from my Situation the United States will be all ruined, if they do not desist—from such wicked practices, it is in your power to Order me to the General Government; when that takes place I am ready to obey your Commands. should you Hang me that will close the scan of my unfortunate life. I shall apply to Esquire McGee: for a Horse Saddle and Saddle and Bridle and he will not refuse me if you give him the directions; 
          I am Sir your Humble, Servt
          
            
              Sam Henley
            
          
        